Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 7, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151905                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 151905
                                                                    COA: 326278
                                                                    Ionia CC: 2012-015445-FH
  DIAPOLIS TIANT SMITH,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 12, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s original
  motion seeking nullification of the cost portion of his judgment of sentence was not a
  proper filing under MCR 6.429 or Subchapter 6.500.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 7, 2016
           t1004
                                                                               Clerk